Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       09-DEC-2019
                                                       02:11 PM
               SCWC-XX-XXXXXXX & SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
                 Respondent/Plaintiff-Appellee,

                              vs.

                        JESSE W. JONES,
                Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-XX-XXXXXXX & CAAP-XX-XXXXXXX; 1PC121000865)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
    Circuit Judge Johnson, in place of Wilson, J., recused)

         Petitioner/Defendant-Appellant Jesse W. Jones’
Applications for Writ of Certiorari, filed on October 25, 2019,
are hereby rejected.
         DATED: Honolulu, Hawaii, December 9, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Ronald G. Johnson